DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 10/05/2021 have been fully considered.
Regarding the rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo et al. (US20060069797A1) in view of Ghosh et al. (US20090303156A1), Applicant argues on page 8 that the cited art does not disclose "separately transmitting, using a second communication channel, the video stream to the client device, wherein the video stream is configured for decoding by the client device and rendering within the GUI presented on the client device, and wherein a particular transmission bit rate is selected for the video stream based on a hardware performance capability of the client device and attributes of the video stream," as recited by claim 1.
Applicant’s arguments are persuasive. An update search shows Moore et al. (US20090231415A1) discloses in [Abstract] receiver capabilities are forwarded to the source; if a resolution exists within the receive capability, the highest bit rate may be selected for transmission; para [0050] shows User A sends a video invite to user B; user B may prefer to receive a specific resolution and send an update to user A specifying the preferred resolution. User A may attempt to accommodate the request. However, user A can do this only within the boundaries of the initially negotiated capability. Moore fails to teach suggest "separately transmitting, using a second communication channel, the video stream to the client device, wherein the video stream is configured for decoding by the client device and rendering within the GUI presented on the client device, and wherein a particular transmission bit rate is selected for the video stream based on a hardware performance capability of the client device and attributes of the video stream," as recited by claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. No new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 11-18 are allowable.
Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442